BODLEY, J.,
On April 13, 1968, defendant was charged with stopping on the highway, a violation of section 1020(a) of The Vehicle Code of April 29, 1959, P. L. 58, sec. 1020, 75 PS §1020. A hearing before the justice of the peace was waived and the matter came before the undersigned on October 4, 1968. After full hearing, defendant was found guilty as charged.
Without the knowledge or approval of the court, defendant’s counsel filed a document entitled “Motion In Arrest of Judgment Or In The Alternative Motion For A New Trial.” The case was, in due course, brought before the court en banc for argument.
There is no authority in law for such, procedure, as defendant’s counsel was obliged to acknowledge when queried. His action in this case is to be condemned, and it is assumed that such practice will not be followed by him, or by other counsel, in the future.
ORDER
And now, October 26, 1971, defendant’s motion for a new trial and in arrest of judgment is overruled and dismissed.
In the event the fine and costs have not been paid, it is directed that defendant pay the same forthwith or, in the alternative, appear before the undersigned for sentence on November 5,1971.